NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

           POWER INTEGRATIONS, INC.,
                Plaintiff-Appellee

                            v.

FAIRCHILD SEMICONDUCTOR INTERNATIONAL,
     INC., FAIRCHILD SEMICONDUCTOR
    CORPORATION, FAIRCHILD (TAIWAN)
               CORPORATION,
              Defendants-Appellants
             ______________________

                  2016-2691, 2017-1875
                 ______________________

   Appeals from the United States District Court for the
Northern District of California in No. 3:09-cv-05235-
MMC, Judge Maxine M. Chesney.
                ______________________

     ON PETITION FOR PANEL REHEARING
             ______________________

   Before DYK, CLEVENGER, and CHEN, Circuit Judges.
PER CURIAM.
                       ORDER
    Appellee Power Integrations, Inc. filed a petition for
rehearing. A response to the petition was invited by the
2      POWER INTEGRATIONS, INC.   v. FAIRCHILD SEMICONDUCTOR



court and filed by appellants Fairchild Semiconductor
International, Inc., Fairchild Semiconductor Corporation,
and Fairchild (Taiwan) Corporation. The petition was
first referred to the panel.
     Upon consideration thereof,
     IT IS ORDERED THAT:
     (1) The petition for panel rehearing is denied except
         as described in paragraph (2) below.

     (2) The previous precedential opinion in this appeal,
         issued July 3, 2018, is withdrawn and replaced
         with the modified precedential opinion accompany-
         ing this order.


                                    FOR THE COURT

    September 20, 2018              /s/ Peter R. Marksteiner
           Date                      Peter R. Marksteiner
                                     Clerk of Court